United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1141
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Gary E. Sutton,                         *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 12, 2007
                                Filed: June 20, 2007
                                 ___________

Before BYE, RILEY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Following Gary Sutton’s (Sutton) conviction for being a felon in possession of
firearms, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e), the district court1
sentenced Sutton to 280 months’ imprisonment and 5 years’ supervised release, and
imposed a $23,431.92 fine and $100 special assessment. Sutton appeals, challenging
an evidentiary ruling by the district court and also arguing his sentence is
unreasonable and so grossly disproportionate to Sutton’s offense that his sentence
violates due process and constitutes cruel and unusual punishment.

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
      We review for abuse of discretion the district court’s evidentiary ruling, see
United States v. Johnson, 463 F.3d 803, 808 (8th Cir. 2006), and the reasonableness
of Sutton’s sentence, see United States v. McMorrow, 471 F.3d 921, 924 (8th Cir.
2006). We review de novo whether Sutton’s sentence is grossly disproportionate to
the crime committed and thus violates due process and ultimately the Eighth
Amendment’s prohibition against cruel and unusual punishment. See United States
v. Weis, __ F.3d __, No. 06-2996, 2007 WL 1437490, at *2, *6 (8th Cir. May 17,
2007) (rejecting the defendant’s Eighth Amendment challenge upon finding the
defendant’s sentence was “not ‘the rare case in which a threshold comparison of the
crime committed and the sentence imposed leads to an inference of gross
disproportionality’” (quoting Ewing v. California, 538 U.S. 11, 30 (2003) (quoting
Harmelin v. Michigan, 501 U.S. 957, 1005 (1991)))). As an armed career criminal,
Sutton faced a sentence, as specified by Congress, at or near the statutory maximum,
which in this case is life imprisonment. See 28 U.S.C. § 994(h); United States v.
Maloney, 466 F.3d 663, 669 (8th Cir. 2006).

       Having carefully considered Sutton’s arguments and the record, we find no
abuse of discretion or legal error by the district court. Therefore, we affirm. See 8th
Cir. R. 47B.
                        ______________________________




                                         -2-